Citation Nr: 1103092	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  07-30 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of 
a stress fracture of the right foot.  

2.  Entitlement to an initial compensable rating for residuals of 
a stress fracture of the left foot.  

3.  Entitlement to a 10 percent rating under the provisions of 
38 C.F.R. § 3.324 (2010).  

4.  Entitlement to a total rating for compensation purposes based 
upon individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from November 2005 to May 2006.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Indianapolis, Indiana.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran's service treatment records show that a bone scan 
demonstrated stress fractures of the first left metatarsal neck, 
the second left metatarsal shaft, the left tarsal navicular, and 
the right calcaneus.  On initial examination during service in 
January 2006, the examiner noted swelling of both ankles, 
tenderness on palpation of both ankles, pain on motion of both 
ankles, instability and weakness of both ankles, and tenderness 
in both ankles on ambulation.  The Veteran was seen twice more 
over the next two months, with little diminution in symptoms, 
although pain medication was noted as helping.  The Veteran was 
separated from service in May 2006.  No report of a separation 
examination is of record.  

The Veteran was afforded a VA general medical compensation 
examination in November 2006.  The Veteran reported to the 
examiner that he had a constant ache in both heels and both 
arches, right worse than left.  He also reported weakness, and 
indicated that his ankles stiffen up once in a while.  In 
addition, the Veteran stated that he had swelling of his feet 
about once a week.  The examiner noted that the Veteran denied 
fatigability and was not sure if he had lack of endurance because 
he had not exerted himself.  The Veteran further reported that if 
he walked five to 10 minutes or stood for 10-15 minutes his level 
of pain would increase, although he had not done that since 
separation from service.  He stated that he used crutches until 
about two and a half months prior to the examination, but stopped 
because his arms were getting stiff and his fingers were locking 
up.  At the time of the examination, he was not using crutches, 
braces, a cane, or corrective shoes.  The Veteran indicated that 
he could not do anything because of his symptoms.  The examiner 
recorded normal clinical findings for the entire examination, 
except for pain over the dorsal aspect of the left foot on repeat 
range of motion testing, but not of the right foot.  Finally, the 
examiner stated that there was no fatigue, weakness, 
incoordination, or lack of endurance for both feet, and that 
there was no loss of range of motion or loss of function of 
either foot on account of pain, repeat use, fatigue, weakness, 
lack of endurance or incoordination.  

Despite noting the Veteran's multiple complaints regarding his 
feet, including constant pain and the fact that he had recently 
stopped using crutches only because of problems with his arms and 
fingers, the VA examiner reported that the examination was 
essentially normal.  Further, despite the Veteran's report that 
he couldn't stand or walk more than a few minutes because of foot 
pain, the examiner stated that there was no functional loss on 
use, including due to pain.  In addition, the VA examiner's 
clinical findings were significantly different from those of 
service department examiners several months previously.  Most 
importantly, the examiner did not explain this discrepancy or 
provide rationale for the findings.  Therefore, the Board finds 
that the report of the November 2006 examination is inadequate 
for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007) (holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).  The Veteran must be 
afforded another examination to assess his service-connected foot 
disabilities. 

A claim for entitlement to a total rating for compensation 
purposes based upon individual unemployability (TDIU) is not a 
separate claim for benefits, but rather involves an attempt to 
obtain an appropriate rating for a disability or disabilities, 
either as part of the initial adjudication of a claim or, if a 
disability upon which entitlement to TDIU is based has already 
been found to be service connected, as part of a claim for 
increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 
(2009).  In this case, the Veteran raised the issue of TDIU due 
to his service-connected bilateral foot disorders in his notice 
of disagreement.  Accordingly, part and parcel to that claim for 
the increased ratings on appeal is whether a total rating based 
on individual unemployability as a result of those disabilities 
is warranted.  Id. at 455.  As the RO has not yet considered 
whether the Veteran is entitled to TDIU, the issue must be 
remanded to the RO for consideration.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence, 
to include the names and addresses of all 
health providers who have evaluated or 
treated him for his foot disabilities 
since his separation from service.  Based 
on his response, the RO must attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; 
(b) briefly explain the efforts that the 
RO made to obtain those records; (c) 
describe any further action to be taken 
by the RO with respect to the claim; and 
(d) that he is ultimately responsible for 
providing the evidence.  The Veteran and 
his representative must then be given an 
opportunity to respond.  

2.  The Veteran must then be afforded the 
appropriate VA examination to assess the 
current status of his service-connected 
foot disabilities.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The claims file and a copy 
of this remand must be made available to 
and be reviewed by the examiner in 
conjunction with the requested study.  
The examiner must discuss and distinguish 
the clinical findings noted on the 
November 2006 VA examination report.  
Finally, the examiner must comment on the 
effects of the Veteran's service-
connected foot disabilities on his daily 
activities, including employment.  A 
complete rationale for all opinions must 
be provided.  If the examiner cannot 
provide the requested opinion without 
resorting to speculation, it must be so 
stated, and the examiner must provide the 
reasons why an opinion would require 
speculation.  The report prepared must be 
typed.

3.  The RO must notify the Veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2010).  In the 
event that the Veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  After the above development has been 
completed, the Veteran's claims for 
initial compensable ratings for residuals 
of stress fractures of both feet and for 
a 10 percent rating under the provisions 
of 38 C.F.R. § 3.324 must be 
readjudicated.  The RO must also 
adjudicate the intertwined issue of TDIU.  
If any claim on appeal remains denied, 
the Veteran and his representative must 
be provided a supplemental statement of 
the case.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.  

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

